 



Exhibit 10.3
EXECUTION VERSION
THIRD AMENDMENT
     THIS THIRD AMENDMENT (this “Agreement”), is made and entered into as of
July 17, 2007, with an effective date set forth in Section 3 hereof, by and
among COTT CORPORATION, a corporation organized under the laws of Canada (the
“Canadian Borrower”), COTT BEVERAGES INC., a corporation organized under the
laws of Georgia (the “U.S. Borrower”), COTT BEVERAGES LIMITED, a corporation
incorporated under the laws of England and Wales (the “Original U.K. Borrower”),
COTT (NELSON) LIMITED (formerly known as Macaw (Soft Drinks) Limited), a
corporation incorporated under the laws of England and Wales (the “New U.K.
Borrower” and, together with the Canadian Borrower, the U.S. Borrower and the
Original U.K. Borrower, the “Multicurrency Borrowers” and each a “Multicurrency
Borrower”), and COTT EMBOTELLADORES de MEXICO, S.A. de C.V., a company organized
under the laws of Mexico (the “Mexican Borrower” and, together with the
Multicurrency Borrowers, the “Borrowers” and each a “Borrower”), certain
Subsidiaries of the Canadian Borrower party hereto (the “Guarantors”), the
Lenders party to the Financing Agreements referred to below, as Lenders, and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent and Security Trustee for the Lenders (the “Administrative
Agent”).
Statement of Purpose
     The Revolving Lenders agreed to extend certain credit facilities to the
Multicurrency Borrowers pursuant to the Credit Agreement dated as of March 31,
2005 (as amended by the First Amendment, Consent and Joinder Agreement dated as
of August 10, 2005, the Second Amendment dated as of December 11, 2006 and as
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and among the Borrowers, the Revolving
Lenders and the Administrative Agent.
     The Mexican Facility Lenders agreed to extend certain credit facilities to
the Mexican Borrower pursuant to the Mexican Loan Agreement dated as of
March 31, 2005 (as amended by the First Amendment, Consent and Joinder Agreement
dated as of August 10, 2005, the Second Amendment dated as of December 11, 2006
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Mexican Loan Agreement” and, together with the Credit
Agreement, the “Financing Agreements”) by and among the Mexican Borrower, the
Canadian Borrower, the Mexican Facility Lenders party thereto, the
Administrative Agent, and HSBC Mexico, S.A., Institucion de Banca Multiple,
Grupo Financiero HSBC, as Mexican Facility Agent.
     The Borrowers have requested that the Lenders agree to amend the Financing
Agreements to adjust the maximum Total Leverage Ratio that is required to be
maintained under Section 10.1 of the Credit Agreement on the terms and
conditions set forth below.
     Subject to and in accordance with the terms and conditions set forth
herein, the Lenders party hereto are willing to agree to the amendment described
in this Agreement.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
     1. Capitalized Terms. All capitalized undefined terms used in this
Agreement (including, without limitation, in the Statement of Purpose hereto)
shall have the meanings assigned thereto in the Credit Agreement.
     2. Amendment to Section 10.1 of the Credit Agreement. Pursuant to
Section 14.2 of each of the Financing Agreements and effective as of the
Effective Date, Section 10.1 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
     SECTION 10.1 Maximum Total Leverage Ratio. As of any fiscal quarter end,
permit the ratio of (a) Total Funded Indebtedness on such date less an amount,
not to exceed $30,000,000, of cash and Cash Equivalents of the Canadian Borrower
and its Restricted Subsidiaries which is available for immediate application to
repay Obligations without any restrictions as of such date to (b) EBITDA for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date (such ratio, the “Total Leverage Ratio”), to exceed the corresponding
ratio set forth below:

      Period   Ratio
From and including the Closing Date through and including June 30, 2006
  3.25 to 1.00
From July 1, 2006 through and including March 31, 2007
  3.00 to 1.00
From April 1, 2007 through and including September 30, 2007
  4.00 to 1.00
From October 1, 2007 through and including the Maturity Date
  3.00 to 1.00

     3. Effectiveness. This Agreement shall be deemed effective as of June 29,
2007 (the “Effective Date”) upon the satisfaction of each of the following
conditions:
     (a) Executed Documents. A duly executed counterpart of this Agreement from
the Administrative Agent, each of the Credit Parties, the Required Lenders and
the Required Mexican Lenders (as defined in the Mexican Loan Agreement);
     (b) Fees and Expenses. Reimbursement for all reasonable out-of-pocket fees
and expenses incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Agreement, including, without
limitation, reasonable fees, disbursements and other charges of counsel to the
Administrative Agent, in each case, to the extent such fees and expenses have
been invoiced on or prior to July 17, 2007; and
     (c) Other Documents. The receipt by the Administrative Agent of any other
documents or instruments reasonably requested by the Administrative Agent in
connection with the execution of this Agreement.

 



--------------------------------------------------------------------------------



 



     5. Reaffirmation of Security Documents. By its execution hereof, each of
the Credit Parties hereby expressly (a) consents to the amendment set forth in
this Agreement, (b) reaffirms all of its respective covenants, representations,
warranties and other obligations set forth in the applicable Guaranty Agreement,
the Collateral Agreement, the Foreign Security Documents and the other Loan
Documents to which it is a party and (c) acknowledges, represents and agrees
that its respective covenants, representations, warranties and other obligations
set forth in the applicable Guaranty Agreement, the Collateral Agreement, the
Foreign Security Documents and the other Loan Documents to which it is a party
remain in full force and effect.
     6. General Provisions.
     (a) Representations and Warranties.
     (i) By its execution hereof, each Credit Party hereby certifies that
(A) each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents (after giving effect to this Agreement and the
amendments contemplated hereby) is true and correct in all material respects as
of the date hereof as if fully set forth herein, except for any representation
and warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date, (provided that any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect shall be true and correct in all respects) and (B) no
Default or Event of Default has occurred and is continuing as of the date
hereof.
     (ii) By its execution hereof, each Credit Party hereby represents and
warrants that it has the right, power and authority and has taken all necessary
corporate and company action to authorize the execution, delivery and
performance of this Agreement and each other document executed in connection
herewith to which it is a party in accordance with their respective terms.
     (b) Limited Effect. Except as expressly provided herein, the Credit
Agreement and each other Loan Document shall continue to be, and shall remain,
in full force and effect. This Agreement shall not be deemed (i) to be a waiver
of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document or (ii) to
prejudice any right or rights which the Administrative Agent or any Lender may
now have or may have in the future under or in connection with the Credit
Agreement or the other Loan Documents or any of the instruments or agreements
referred to therein, as the same may be amended or modified from time to time.
References in the Credit Agreement to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document
to the “Credit Agreement” shall be deemed to be references to the Credit
Agreement as modified hereby. References in the Mexican Loan Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”, and
“hereof”) and in any Loan Document to the “Mexican Loan Agreement” shall be
deemed to be references to the Mexican Loan Agreement as modified hereby.
     (c) Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be

 



--------------------------------------------------------------------------------



 



deemed to be an original and shall be binding upon all parties, their successors
and assigns, and all of which taken together shall constitute one and the same
agreement.
     (d) Governing Law. This Agreement, unless otherwise expressly set forth
herein, shall be governed by, and construed in accordance with, the law of the
State of New York, including Section 5-1401 and Section 5-1402 of the General
Obligation Law of the State of New York, without reference to any other
conflicts of law principles thereof.
     (e) Electronic Transmission. A facsimile, telecopy or other reproduction of
this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy or
other reproduction hereof.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

            BORROWERS:

COTT CORPORATION, as Canadian Borrower and as Multicurrency Borrower Guarantor
      By:   /s/ Catherine Brennan         Name:   Catherine Brennan       
Title:   VP, Treasurer        COTT BEVERAGES INC., as U.S. Borrower and as
Multicurrency Borrower Guarantor
      By:   /s/ Catherine Brennan         Name:   Catherine Brennan       
Title:   VP, Treasurer        COTT BEVERAGES LIMITED, as Original U.K. Borrower
and as Multicurrency Borrower Guarantor
      By:   /s/ Wynn A. Willard         Name:   Wynn A. Willard        Title:  
Director        COTT EMBOTELLADORES de MEXICO, S.A. de C.V., as Mexican Borrower
and Mexican Borrower Guarantor
      By:   /s/ Wynn A. Willard         Name:   Wynn A. Willard        Title:  
Director     

[Signature Pages Continue]
[Third Amendment — Cott Corporation]

 



--------------------------------------------------------------------------------



 



            COTT (NELSON) LIMITED, as New U.K. Borrower and Multicurrency
Borrower Guarantor
      By:   /s/ Wynn A. Willard         Name:   Wynn A. Willard        Title:  
Director        SUBSIDIARY GUARANTORS:

804340 ONTARIO LIMITED
2011438 ONTARIO LIMITED
156775 CANADA INC.
967979 ONTARIO LIMITED
COTT REVELSTOKE LTD.
COTT HOLDINGS INC.,
as Subsidiary Guarantors
      By:   /s/ Catherine Brennan         Name:   Catherine Brennan       
Title:   VP, Treasurer        COTT ATLANTIC COMPANY, as Subsidiary Guarantor
      By:   /s/ Catherine Brennan         Name:   Catherine Brennan       
Title:   VP, Treasurer        COTT INVESTMENT L.L.C.
COTT USA CORP.
INTERIM BCB, LLC
COTT BEVERAGES WYOMISSING INC.
COTT VENDING INC.,
as Subsidiary Guarantors
      By:   /s/ Catherine Brennan         Name:   Catherine Brennan       
Title:   VP, Treasurer     

[Signature Pages Continue]
[Third Amendment — Cott Corporation]

 



--------------------------------------------------------------------------------



 



            SUBSIDIARY GUARANTORS (cont.):

CB NEVADA CAPITAL INC., as Subsidiary Guarantor
      By:   /s/ Wendy Mavrinic         Name:   Wendy Mavrinic        Title:  
Secretary        COTT RETAIL BRANDS LIMITED, as Subsidiary Guarantor
      By:   /s/ Wynn A. Willard         Name:   Wynn A. Willard        Title:  
Director        COTT LIMITED, as Subsidiary Guarantor
      By:   /s/ Wynn A. Willard         Name:   Wynn A. Willard        Title:  
Director        COTT EUROPE TRADING LIMITED,
as Subsidiary Guarantor
      By:   /s/ Wynn A. Willard         Name:   Wynn A. Willard        Title:  
Director        COTT PRIVATE LABEL LIMITED, as Subsidiary Guarantor
      By:   /s/ Wynn A. Willard         Name:   Wynn A. Willard        Title:  
Director     

[Signature Pages Continue]
[Third Amendment — Cott Corporation]

 



--------------------------------------------------------------------------------



 



            SUBSIDIARY GUARANTORS (cont.):

MEXICO BOTTLING SERVICES, S.A. de C.V.
and SERVICIOS GERENCIALES de MéXICO,
S.A. de C.V., as Subsidiary Guarantors
      By:   /s/ Wynn A. Willard         Name:   Wynn A. Willard        Title:  
Director        COTT NELSON (HOLDINGS) LIMITED, as Subsidiary Guarantor
      By:   /s/ Wynn A. Willard         Name:   Wynn A. Willard        Title:  
Director        COTT USA FINANCE LLC, as Subsidiary Guarantor
      By:   /s/ Nicholas Whitley         Name:   Nicholas Whitley       
Title:   Authorized Representative     

[Signature Pages Continue]
[Third Amendment — Cott Corporation]

 



--------------------------------------------------------------------------------



 



            AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Security Trustee, Issuing
Lender, Swingline Lender and Revolving Lender,
on behalf of itself and its Applicable Designees
      By:   /s/ Dennis Waltrich         Name:   Dennis Waltrich        Title:  
Vice President     

[Signature Pages Continue]
[Third Amendment — Cott Corporation]

 



--------------------------------------------------------------------------------



 



            COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH, as Revolving Lender, on behalf of itself and
its
Applicable Designees
      By:   /s/ Brett Delfino         Name:   Brett Delfino        Title:  
Executive Director            By:   /s/ Ian Reese         Name:   Ian Reese     
  Title:   Managing Director     

[Signature Pages Continue]
[Third Amendment — Cott Corporation]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Revolving Lender, on
behalf of itself
and its Applicable Designees
      By:   /s/ Jeffrey Coleman         Name:   Jeffrey Coleman        Title:  
Vice President     

[Signature Pages Continue]
[Third Amendment — Cott Corporation]

 



--------------------------------------------------------------------------------



 



            HSBC BANK CANADA, as Revolving Lender, on
behalf of itself and its Applicable Designees
      By:   /s/ Jody Sanderson         Name:   Jody Sanderson        Title:  
Global Relationship Manager     

[Signature Pages Continue]
[Third Amendment — Cott Corporation]

 



--------------------------------------------------------------------------------



 



            HSBC MEXICO, S.A., INSTITUCIÓN DE
BANCA MÚLTIPLE, GRUPO FINANCIERO
HSBC, as Mexican Facility Agent, Mexican Issuing
Lender, Mexican Swingline Lender and Mexican Lender
      By:   /s/ Jorge Casas de la Torre         Name:   Jorge Casas de la Torre 
      Title:   VP Corporate Banking     

[Third Amendment — Cott Corporation]

 